DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/10/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because in claim 1, the following limitation is claimed: the first virtual plane passes through a part of the stator core, the winding portion and the crossover portion. However, as seen in Figure 3, this first virtual plane VP1 appears to be passing through only the winding portion (29) and appears to be fully below the core (27). For the purposes of examination, it was previously assumed that there is some unseen part of the core (or insulator 28 is considered part of the core) through which this plane extends. It is unclear from the drawings if there is some part of the core that extends to intersect with one or both of the two virtual planes. It is also assumed that the crossover portion (29b) extends to intersect with VP1 even though this is not clearly shown in the Figures. Clarification is requested. Note that this clarification may be in the form of a written response or an amendment to the drawings or both. An amendment to the claim would potentially change the scope of the allowed claim and would require further search and/or consideration. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                         EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, last line: and the second virtual plane passes through a part of one of the stator core, the winding portion and the crossover portion that is located closest to [[an]] the other side in the axial direction and expands in the direction perpendicular to the central axis.
                                                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include several new limitations that have been proven to overcome the previous prior art rejections based on applicant’s remarks dated 06/09/2022 (see specifically the remarks on pages 11-12 that prove that Suzuki does not teach the newly added limitations). Specifically, these limitations include: “the end surface (42a) is disposed in the axial direction between a first virtual plane (VP1) and a second virtual plane (VP2) and between the first bearing (11) and the second bearing (12), wherein the first virtual plane passes through a part of the stator core (appears to pass through 28 which is the insulation part of the stator core 27), the winding portion (29) and the crossover portion (29b, note that it is assumed that the crossover portion extends to intersect with VP1 even though this is not clearly shown in the Figures) located closest to the one side in the axial direction and expands in a direction perpendicular to the central axis (J1), and the second virtual plane (VP2) passes through a part of one of the stator core (27), the winding portion (29) and the crossover portion (29b) that is located closest to the other side in the axial direction and expands in the direction perpendicular to the central axis.
Another similar electric pump is disclosed by Shibuya et al. (US 2005/0214135). However, Shibuya’s end surface (surface between flange portions 1a and 1b) is located adjacent to a bearing (35) and so is not located between the bearings as claimed. It is noted that virtual planes of the type claimed above can be drawn in Shibuya’s Figure 1 such that they would meet the rest of the claimed limitations above, however, at least one bearing (35) would have to be rearranged to render the rest of the claim obvious. This would require substantial hindsight reconstruction and would potentially not be possible given the current arrangement of the remaining parts abutting said bearing. It is also noted that Shibuya fails to disclose any crossover portions. 
Yet another similar electric pump is disclosed by Higuchi et al. (EP 3098382). However, Higuchi’s end surface (bottom surface of flange 15) is located above the winding portion (53) and the core (51) and so would be located above a virtual plane passing through either of these elements. Higuchi also does not disclose a 2nd bearing. 
Hattori et al. (US 2019/0316594) also discloses a similar electric pump. However, Hattori discloses only a single bearing (33) and so Hattori’s end surface (top surface of flange extending from housing 31, see Figure 1) is not located between two bearings as claimed. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, these claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746